Reed, J.,
delivered the opinion of the court.
Appellants are resident taxpayers of supervisor’s district No. 2 of Sunflower, county. They sought,, by their bill in chancery, to prevent the sale of certain good roads bonds authorized to be issued by the board of supervisors of the county. The order granting such authority declared that the provisions of chapter 145' of the Laws of Mississippi of 1912 to be in force in district No. 2 of the county. This act authorizes the board of supervisors to construct and mainatin public roads in one or more *309supervisors ’ districts of the various counties of the state, to issue bonds and levy taxes for that purpose, etc. In the same order road commissioners were appointed, and the issuance of bonds of the district, in amount not to exceed the limit prescribed by the statute authorized.
Appellants concede that all of the preliminary requirements of chapter 145 of the Acts of 1912 have been complied with, and that the statute is in full force and effect in the district. They further concede that the board of supervisors is authorized to sell the bonds of the district in an amount not exceeding the limitation in the act. They contend, however, that before the bonds are sold the roads to be constructed should be determined upon, and plans and specifications therefor adopted. We quote from the brief of counsel for appellants to show what they claim are the essential requirements of the act, which should be complied with before the sale of the bonds:
“First, that the road commissioner for said district designate such road, or roads, as, in their opinion, should .be constructed out of the proceeds of the sale of the bonds of said district, and that their action in the premises be approved by the board of supervisors; second, that detailed plans and specifications for the construction of such roads, as should be determined upon, be gotten up by the road commissioners and approved by the board of supervisors; and, third, that the road commissioners .determine what amount of money is necessary to construct such roads, according to the plans and specifications so gotten up, and request the board of supervisors to sell such an amount of bonds of said district as will raise that amount of money. ’ ’
Counsel for appellant, in his reply brief, restates his argument as follows:
“I contend that, notwithstanding the law has been declared to be in force in the district, the board is without the authority to sell the bonds of the district until the *310road, or roads, to be constructed are determined upon by the commissioners and approVed by 'the board of supervisors, and plans and specifications for the construction of the same gotten up and adopted by the commissioners with the approval of the board of supervisors. The legislature did not see proper to vest in the board and commissioners the discretion as to whether the bonds shoud be sold before or after the roads to be constructed had been determined upon. The legislature saw proper to provide, and did provide, that before the bonds should be sold the road, or roads, to be constructed must first be determined upon, and plans and specifications for the construction of the same adopted.”
We cannot agree with appellants’ view of the act. A careful reading does not show us that the board of supervisors are without authority to sell the bonds until the roads to be constructed are determined, and the plans and specifications thereof adopted. After the act has been legally put into force and effect in a district, the board of supervisors are authorized to issue the bonds for such district in any amount not exceeding ten per centum of the assessed value of the taxable property of such district, such amount within the limit to be fixed by the road commissioners. There is no other essential requirement made by the law, which is a condition precedent to the sale of the bonds after the act has come? into force in the district, and the bonds have been legally issued. The time for issuance and sale of the bonds, and what amount shall be issued and sold, appears from the act to be committed to the discretion of the commissioners and board. The sale may be either before or after the exact roads to be constructed and maintained are determined on, and plans and specifications adopted.

Affirmed.